                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEENAN G. WILKINS,                                   Case No. 16-cv-00221-SI
                                   8                     Petitioner,
                                                                                              ORDER DENYING RECUSAL
                                   9              v.                                          REQUEST AND DISMISING
                                                                                              COMPLAINT ON ATTORNEY
                                  10     JEFF MACOMBER,
                                                                                              Re: Dkt. Nos. 89, 90
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           On February 6, 2019, the Court granted petitioner Keenan G. Wilkins’s request for

                                  14   substitution of his appointed counsel in this habeas action. Docket No. 87. While he was awaiting

                                  15   appointment of new counsel, petitioner filed several documents directly with the Court. These

                                  16   include an affidavit for recusal of judge for extreme bias and prejudice, under 28 U.S.C. § 144, and

                                  17   a complaint on attorney for violation of professional rules of conduct and Local Rule 11-4(a).

                                  18   Docket Nos. 89, 90.

                                  19           The undersigned evaluates petitioner’s request for recusal of judge bearing in mind the rule

                                  20   that, absent a legitimate reason to recuse herself, a judge has a duty to sit in judgment in all cases

                                  21   assigned to that judge. United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008).

                                  22           Recusal is the process by which a federal judge may be disqualified from a given case.

                                  23   Requests to recuse a district judge are governed by two statutes, 28 U.S.C. § 144 and § 455. These

                                  24   statutes “require recusal only if the bias or prejudice stems from an extrajudicial source and not from

                                  25   conduct or rulings made during the course of the proceeding.” Toth v. Trans World Airlines, Inc.,

                                  26   862 F.2d 1381, 1388 (9th Cir. 1988) (citations omitted). Section 144, which petitioner cites here,

                                  27   provides for recusal of the judge before whom a matter is pending upon the filing by a party of a
                                       “sufficient affidavit that the judge . . . has a personal bias or prejudice either against him or in favor
                                  28
                                   1   of any adverse party[.]” Section 144 requires that when a party in a district court “files a timely and

                                   2   sufficient affidavit[,]” the judge before whom the matter is pending “shall proceed no further

                                   3   therein” and another judge shall be assigned to hear the proceeding on the bias complaint, but only

                                   4   after the judge before whom the matter is pending has determined “the legal sufficiency of the

                                   5   affidavit[.]” Id.; 28 U.S.C. § 144. Section 455 also provides grounds for disqualification, and

                                   6   requires a judge to disqualify herself in any proceeding in which her impartiality might reasonably

                                   7   be questioned. See 28 U.S.C. § 455(a). As a federal judge is presumed to be impartial, a substantial

                                   8   burden is imposed on the party claiming bias or prejudice to show that this is not the case. See

                                   9   United States v. Zagari, 419 F. Supp. 494, 501 (N.D. Cal. 1976).
                                              Petitioner’s recusal request does not meet the legal sufficiency requirement of Section 144
                                  10
                                       because the allegations of bias are conclusory and do not allege an extrajudicial basis for the claimed
                                  11
                                       bias or prejudice. See United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 566-67 (9th Cir.
                                  12
Northern District of California
 United States District Court




                                       1995) (affidavit inadequate when based on conclusory allegations of bias); Toth, 862 F.2d at 1387-
                                  13
                                       88 (district judge correctly rejected disqualification motion as legally insufficient and had no duty
                                  14
                                       to refer it to another judge because the alleged bias or prejudice did not arise from an extrajudicial
                                  15
                                       source). It is not sufficient to simply urge that a judge is biased because she has ruled against the
                                  16
                                       litigant in this or another action; it is incumbent on the party seeking recusal to show an adverse
                                  17
                                       ruling reflects bias, and petitioner has not done so.
                                  18
                                              For similar reasons, the motion is insufficient to show bias under Section 455. It is well-
                                  19
                                       established that actions taken by a judge during the normal course of court proceedings are not a
                                  20
                                       proper ground for disqualification – and petitioner’s complaints are of just this sort, as he complains
                                  21
                                       about the rulings in this and two prior actions he filed. Judicial rulings alone may constitute grounds
                                  22
                                       for appeal, but almost never constitute a valid basis for a bias or impartiality motion. See Liteky v.
                                  23
                                       United States, 510 U.S. 540, 555 (1994); Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir. 1999)
                                  24
                                       (court’s adverse rulings are not an adequate basis for recusal); Toth, 862 F.2d at 1387-88 (same).
                                  25
                                       The recusal request is DENIED. See Docket No. 89.
                                  26
                                              Petitioner’s “complaint on attorney” is a complaint regarding respondent’s counsel Moona
                                  27
                                       Nandi. See Docket No. 90. The “complaint on attorney” is DISMISSED because it is outside the
                                  28
                                                                                          2
                                   1   scope of this action for writ of habeas corpus by a state prisoner.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 1, 2019

                                   5                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   6                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
